Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 1 of 7 PageID #: 135



 Squitieri & Fearon, LLP
 32 East 57th Street, 12th Floor
 New York, New York 10022
 Tel: 212.421.6492
 Fax: 212.421.6553
 www.sfclasslaw.com

 Olimpio Lee Squitieri
 lee@sfclasslaw.com

                                               February 12, 2021

 VIA CM/ECF

 Honorable Sanket J. Balsara
 United States Magistrate Judge
 Eastern District Of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re:     Schmitt v. China XD Plastics Co., Ltd., et al.
                 Case No.: 1:20-cv-06028

 Dear Judge Balsara:

         We represent the Plaintiff in this action and write to oppose the letter motion of the
 Special Committee Defendants for an indefinite stay of this action in deference to the Nevada
 action. (Hereinafter the “Feb 5 Letter”).

         A. New Material Events

         Since the Feb 5 Letter, two significant events have occurred to change the landscape of
 the current dispute over a stay. First, China XD on February 8, 2021 filed a Form 8-K (material
 event) with the SEC announcing that the Merger Agreement has been amended to postpone the
 closing of the Merger Agreement until May 10, 2021. See Exhibit A annexed hereto. This is the
 second such amendment postponing the closing date. Accordingly, the need for expedited
 discovery and an expedited hearing have been obviated. As a result, Plaintiff hereby amends his
 application for expedited discovery and now seeks only an order requiring Defendants over
 whom jurisdiction has been acquired to produce to Plaintiff all discovery product generated in
 the Nevada action and a further order allowing Plaintiff to participate in any further discovery to
 be conducted in the Nevada action. Thus, Special Committee’s protestation about burdensome,
 duplicative discovery and additional expense have now been resolved in Defendants’ favor,
 while still allowing Plaintiff a fair chance to gather evidence in support of his claims.

       The second event has been made possible by the first event. Plaintiff has amended his
 complaint to convert his individual federal security proxy claims to class claims. Because of
 China XD’s lengthy postponement of the closing date, Plaintiff no longer fears that the Private
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 2 of 7 PageID #: 136


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 2

 Securities Litigation Reform Act (“PSLRA”) prerequisites applicable to class actions for
 appointment of lead counsel will preclude seeking timely injunctive relief to enjoin the closing of
 the Merger. This obviates Special Committee’s other concern: that a sole shareholder (albeit
 one with 50,000 plus shares) is seeking to enjoin the closing of the Merger for all shareholders.
 The amended complaint to be filed later today or Monday, February 15, 2021 (upon receipt of
 the PSLRA certification from Plaintiff) is annexed hereto with tracked changes as Exhibit B and
 the original complaint (ECF No. 1) is annexed hereto as Exhibit C.

         The proposed amended complaint has also deleted all claims, all allegations and all
 counts for fiduciary duty breaches and aiding and abetting thereof and has deleted as well all of
 the Special Committee Defendants from the case. This relieves this Court of any concerns about
 overlapping issues and potentially inconsistent rulings or comity concerns because now the
 Nevada action and this action do not share any causes of action in common. Nor are there any
 overlapping issues of intent, motive or good faith because none of the federal securities claims
 asserted in the original complaint or the amended complaint require any showing of scienter or
 bad faith or any other culpable mental state. Section 14(a) proxy claims are not subject to
 scienter or a “bad faith” standard. See, Gerstle v. Gamble Skogmo, Inc., 478 F.2d 1281, 1299-
 1300 (2d Cir. 1973); Wilson v. Great American Industry, Inc., 855 F.2d 987, 985 (2d Cir. 1988).

        B. A Stay Is Not Warranted

         The basis of Special Committee/s motion is (1) this action and the Nevada action are
 “virtually identical,” “parallel actions;” (2) an injunction is moot because the shareholder vote
 has already occurred; (3) the Nevada court has already denied a preliminary injunction thus
 adjudicating the fiduciary breach claims; (4) the “Term Sheet” by itself constitutes a settlement
 and Plaintiff should not be allowed to undermine the “settlement;” (5) expedited discovery will
 greatly inconvenience Defendants; (6) this action is moot because the vote has occurred even
 though it has not closed.

            1. The Nevada Action And The Original Action Were Materially Different;
               The Proposed Amended Complaint Eliminates Any Overlap

         The original complaint in this action asserts claims arising Sections 13(d) and (e), 14(a)
 and 20(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with the
 issuance of materially defective proxy materials and Schedule 13Ds and Schedule 13E-
 3ssoliciting the shareholders vote in favor of the Merger. It also asserts Proxy claims arising out
 of the January 2020 proxy solicitation for approval of a stock option grant of millions of stock
 options to newly seated directors who were about to be named to the Special Committee. The
 original complaint also asserts fiduciary breach claims under Nevada law (China XD’s state of
 incorporation) against the Director Defendants for breach of fiduciary duties owed by directors
 to shareholders under Nevada law and against other Defendants including Han and HD
 Engineering for aiding and abetting thereof and against the Buyer Group for breaches of
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 3 of 7 PageID #: 137


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 3

 fiduciary duties owned by majority owner to minority owners. The latter claims have been
 deleted from the proposed amended complaint. See Exhibit B.

         Schmitt’s original complaint and the proposed amended complaint has three unique
 federal securities claims as to which this Court has exclusive jurisdiction: Count 1 for violations
 of Section 14 and Rule (a)(9) thereunder with respect to the Stock Issuance Proxy and the
 Merger Proxy. See Schmitt Complaint Exhibit C at 53, 54, 55; Count II a Section 13(e)(3) claim,
 Schmitt Exhibit C 58-73; and Count III a Section 20(a) claim against “controlling persons” for
 the Count I and Count II violations. Schmitt, Ex. C at 75-82. Schmitt’s original complaint and
 proposed amended complaint contain an elaborate analysis of the Section 13(e)(3) and Rule 13e-
 3 requirements as applied to the Merger Proxy. It asserts the Proxy claims against XD and
 Buying Group. No “outside directors” are named as Defendants in any of the federal securities
 claims in either the original complaint or the proposed amended complaint. Schmitt, Ex. C at 75-
 82.

         It is alleged in both the original complaint and the proposed amended complaint that the
 Proxy Statements soliciting the Merger were defective and in violation of SEC Rule 14 and Rule
 14a-9 and Rule 13e-3 because they contained untrue statements of fact and/or omitted material
 facts necessary to make the statements made not misleading. The stockholders vote was required
 for approval of the merger. Rule 13e-3 was promulgated to provide for “investor protection”
 with respect to transactions by issuers [such as China XD] or their affiliates [such as Buying
 Group] which would result in one or more classes of the equity securities of the issuer no longer
 having the attributes of public ownership. The violations are numerous and material. For
 example, Duff & Phelps Fairness Opinion identifies a “Management Representation Letter”
 (“MRL”) which contains “representations as to historical financial statements for the Company
 and the Management Projections and the underlying assumptions of such projections.” Proxy at
 B-3. None of these materials are disclosed. It is also alleged that Defendants failed, in violation
 of disclosure obligations under Sections 14 and 13 to make any disclosures of reports, opinions,
 appraisals and negotiations which according to the Proxy occurred on May 19, 2020 (Proxy at
 24); May 21, 2020 and May 22, 2020 (Id.); May 25, 2020 (Proxy at 25); May 28, 2020 (Id.);
 June 1, 2020, June 4, 2020, June 5, 2020, June 9, 2020, June 11, 2020, June 12, 2020 and “during
 the course of the next few days (Proxy at 26); June 14 and June 15, 2020 (Proxy at 26).
 Defendants China XD, Han and XD Engineering also failed to make disclosure of any appraisals,
 opinions or reports generated or received in connection with the January 22, 2020 subsidiary
 sale. In addition, Rule 13e-3 was violated because there is inadequate disclosure of the reason
 why the takeover price is $1.20 per share when SEC filings indicate that its book value is over
 $12.00 per share.

         There are no similar claims in the Nevada action and to extent there is a non-disclosure
 claim it is limited to a single line in Count I which is only “Against The Outside Directors” (See
 Nevada Complaint Feb 5 Letter, Exhibit C ECF 16-3 at pgs. 32-33 of 36). In fact, the Nevada
 action has no claims at all against China XD, the issuer of the Merger and Stock Issuance
 Proxies. See Nevada Complaint Feb 5 Letter, Ex. C ECF 16-3 at pgs. 32-35 of 36. Moreover,
 the Nevada complaint contains only six paragraphs directed at misleading disclosures and
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 4 of 7 PageID #: 138


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 4

 omission in the Merger Proxy. (Nevada Complaint, ECF 16-3 at pgs. 31-32 of 36) none of
 which even mention the Section 13(e)-3 disclosure violations or the substance thereof. The
 subjects of the non-disclosure allegations are the $62.8 million receivable; the “long-term
 prospect of China XD and “failure to disclose details underlying Duff’s retention as the
 Committee’s financial advisor.” Nevada Complaint. Id. The disclosure claim in the Nevada
 action do not come anywhere near the detailed, particularized claims in Schmitt’s complaint at ¶¶
 47-73 which are rich in factual detail and explication of the manner in which Rules 14(a)-(9) and
 13(e)-3) were violated.

         Not surprisely, the Nevada Judicial District Court never even mentioned any disclosure
 claims or disclosure issues in either its “Order Denying Plaintiffs’ Motion For Preliminary
 Injunction” (February 5 letter, Ex. A, ECF 16-1 pgs. 2-6 of 6) nor in that court’s “Minute Order”
 on Nevada Plaintiffs’ motion for reconsideration. (See February 5 letter, Ex. B, ECF 16-2 p. 2 of
 2).

          This action also has another unique claim separate from the Merger Proxy Claim: a
 suspiciously timed large grant of stock options to directors’ second and separate proxy violation
 claim. The directors stock option plan (“2020 Stock Issuance Plan”) pursuant to which the
 options were awarded was approved by shareholders in February 2020, whose approval was
 solicited through a proxy statement which we allege was materially false and misleading in
 failing to disclose inter alia (i) material transactions regarding material amounts of China XD’s
 operating assets by China XD and an affiliate of the majority owners in anticipation of a taking
 private; and (ii)majority owners’ “plan” to take China XD private. The shareholders approved
 the 2020 Stock Issuance Plan which led to a 3.6 million share grant to Han and directors
 triggered by the Merger thus gaining for those directors who had approved the Merger, a
 windfall of approximately $4.3 million at the expense of stockholders whose share ownership
 was diluted and whose share of the aggregate merger consideration was likewise reduced. The
 3.6 million share grant represents over 10% of the share count of unaffiliated shares owned.

            2. The Special Committee Has Failed To Carry Its Burden As Proponent Of
               An Indefinite Stay Of Exclusive Federal Claims

         The party seeking a stay has the burden. Louis Vuitton Malletier v. LY USA, Inc., 676
 F.3d 83, 97 (2nd Cir. 2012). The burden cannot be discharged here with vague information
 about the length of the stay as offered here. All that the Special Committee has told the Court is
 that there is a “binding confidential term sheet” memorializing a “proposed settlement” ... “that
 provides for substantial class-wide monetary relief that would moot Plaintiffs’ claims here.” The
 term “binding . . . term sheet” is contradictory. In fact, “term sheets” are never “binding” by
 definition. Thus, there is no signed settlement, let alone a court approved class action settlement,
 any that is months away and may never happen given China XD’s second postponement of
 closing of the Merger. Special Committee also claims that the shareholder vote renders these
 claims moot. There is no logic or explanation or citation to support the contention that a
 shareholder vote moots federal securities proxy claims. That would render the entire Section 13
 and 14 statutory scheme useless.
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 5 of 7 PageID #: 139


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 5

            3. Special Committee’s Colorado River Analysis Is Fatally Flawed

        The actions are not identical nor are they parallel. There is no reason for the court to
 “abstain” and thus the Special Committee is not entitled to a stay under Colorado River Water
 Conservation District v. United States, 424 U.S. 800, 818 (1976) (“Colorado River”). The
 Special Committee relies mainly on three cases, Colorado River, Gabelli v. Sikes Corp., 1990 WL
 213119, at *3 (S.D.N.Y. Sept. 18, 2012) [sic], Kappel v. Comfort, 914 F. Supp. 1056 (S.D.N.Y. 1996).
 None are applicable here as substantial precedent from within this Circuit makes clear.

         Here, because "[f]ederal courts have exclusive jurisdiction over [the Exchange Act]
 claims," the federal and state court cases are not parallel, and "Colorado River abstention is
 therefore inappropriate." Fields v. Allied Capital Corp., No. 89 Civ. 5679 (TPG), 1990 U.S. Dist.
 LEXIS 11261, at *3-4, 1990 WL 128908, at *2 (S.D.N.Y. Aug. 28, 1990) (internal citation
 omitted); see also Kingsway Fin. Servs. v. Pricewaterhouse-Coopers, LLP, 420 F. Supp. 2d 228,
 236 (S.D.N.Y. 2005) ("Because the cases are not parallel, the Court does not have authority to
 abstain . . . and need not balance [**27] the Colorado River factors.") (internal citations and
 quotation marks omitted). See also In re Comverse Tech., Inc., 2006 U.S. Dist. LEXIS 80195,
 2006 WL 3193709, at *3 ("given the exclusive jurisdiction of the federal courts over Exchange
 Act claims, courts confronted with Colorado River abstention requests in cases involving such
 claims have routinely denied those requests"); SST Global Tech., LLC v. Chapman, 270 F. Supp.
 2d 444, 464 (S.D.N.Y. 2003) ("Numerous cases have held that, because federal jurisdiction over
 securities claims is exclusive, abstention with regard to an action involving federal securities
 claims is inappropriate.").

         In Mazuma Holding Corp. v. Bethke, 1 F. Supp. 3d 6 (E.D.N.Y 2014), the court denied a
 motion to stay because the Exchange Act claims were exclusively within the jurisdiction of the
 federal courts and the rules of decision and whether the state forum would adequately protect the
 interests of the party invoking federal jurisdiction — weighed heavily against
 abstention. Mazuma Holding Corp. has been followed in several other cases, including
 Tanzanian Royalty Expl. Corp. v. Crede CG III, Ltd., 2019 U.S. Dist. LEXIS 50310, 2019 WL
 1368570 (S.D.N.Y. 2019) (denying request to abstain from exercising jurisdiction over any
 surviving claims under the Colorado River doctrine and listing cases).

         The letter brief seizes upon an inapposite case and states: “Federal courts routinely
 exercise their discretion to stay parallel merger-related actions, and the foregoing factual
 backdrop presents a particularly compelling basis for such relief. See, e.g., Gabelli v. Sikes
 Corp., 1990 WL 213119, at *3 (S.D.N.Y. Sept. 18, 2012) [sic] (staying merger case in favor of
 parallel first-filed state action). In Gabelli, however the court granted the stay in large part
 because “the Gabelli Entities intervened” in the Florida actions. Gabelli v. Sikes Corp., 1990
 WL 213119, at *3 (S.D.N.Y. Sept. 18, 1990). Likewise, Defendants’ Kappel cite and reliance is
 misplaced because Kappel applies only when seeking to stay a federal action in light of a
 concurrently pending federal action.
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 6 of 7 PageID #: 140


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 6

         Defendants cite to SST Global Tech, LLC v. Chapman, 270 F. Supp. 2d 444, 2003 U.S.
 Dist. LEXIS 11946 (S.D.N.Y. 2003), does not help them. SST Global Tech, LLC did involve a
 merger, among other things, but and the court nonetheless denied the motion for a stay. SST
 Global Tech., LLC held duplicative litigation is not a determinative factor, and, instead focused
 on the presence in the case of a federal securities law component.

        C. Special Committee’s Other Justifications For A Stay (i.e. Burden of Expedited
           Discovery; “Delay” And Wrong Venue) Are Insufficient To Earn An Indefinite
           Stay Of Exclusive Jurisdiction Federal Claims

         Special Committee counsel has criticized Plaintiff for “substantial delay in pursuing
 equitable relief” Letter at 2. But the delay is now irrelevant: the closing is not until May 10,
 2021 and any injunction would be of the closing. Special Committee also fails to address China
 XD’s substantial delay in paying shareholders for their shares. China XD has thus trapped its
 shareholders in an investment that has its trading price artificially capped at $1.20 per share.
 Lately, the shares were trading at $1.14 per share.

         Special Committee’s focus in the request for expedited discovery and a preliminary
 injunction schedule that is now moot. See letter at 2 “entertaining a motion for expedited
 discovery .... would invite duplicative effort, inconsistent rulings and judicial inefficiency”;
 Letter at 2 “delay in pursuing equitable relief”; Letter at 3 “plaintiff has no basis to request
 expedition and equitable relief ...”; Letter at 6 “defendants have already complied with expedited
 discovery in the Feng Action....”; Letter at 6 “it would be wholly inequitable .... to subject
 defendants to aa second round of expedited discovery”; Letter at 7 “plaintiff cannot possibly
 pursue expedited relief in aid of a preliminary injunction....”; Letter at 9 “plaintiffs professed
 desire to seek expedited discovery...”; Letter at 9 “defendants would suffer a heavy and
 unnecessary burden if required to once again devote resources to litigating a preliminary
 injunction motion.”

         As far as Defendants’ argument that New York is an inconvenient forum, that contention
 is based on Special Committee’s assertion that the Flushing, New York address noted by
 Plaintiff as a China XD business location is actually the home address of its CFO. But China
 XD’s own June 15, 2020 press release admits that “the proxy materials and other filings can be
 obtained “without charge, by contacting the Company at . . . .” the Flushing, New York address.
 See Exhibit D. Moreover, Defendants have not identified a more appropriate venue, nor made a
 forum inconveniens motion.
Case 1:20-cv-06028-NGG-SJB Document 17 Filed 02/12/21 Page 7 of 7 PageID #: 141


 Honorable Sanket J. Bulsara
 February 12, 2021
 Page 7

                                         CONCLUSION

        For all the foregoing reasons, Special Committee’s motion for a Stay should be denied
 and an order issued require the appropriate Defendants here to turn over to Plaintiff here all
 discovery product generated in the Nevada action and allow Plaintiff to participate in any further
 discovery in Nevada.
                                              Respectfully submitted,




                                              Lee Squitieri
 LS:mm
 Encls.
